DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 10, 2022.  As directed by the amendment: claim(s) 1 and 3-4 have been amended, claim(s) 2 have been cancelled, and claim(s) 6 have been added. Thus, claims 1 and 3-6 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 5, filed May 10, 2022, with respect to the double patenting rejection of claims 1-5 have been fully considered and are persuasive.  The double patenting rejection of claims 1-5 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed May 10, 2022, with respect to the 35 U.S.C. 112(f) claim interpretation of claims 1-5 have been fully considered and are persuasive.  The double patenting rejection of claim 5 has been withdrawn. 
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Brinks does not disclose a controller that is “configured to obtain a body motion information based on the temporal variation of the center of gravity position of the subject.” The examiner respectfully disagrees. However, Brinks discloses that the sensors are connected to a microcontroller to manipulate the digitized sensor signals as disclosed in Interface on pg. 513. Furthermore, the applicant argues that the prior art Brink doesn’t obtain the data in the same way that the instant invention does by utilizing actigraphy data. The claimed limitations only require temporal (time) variation of the center of gravity and the prior art utilizes the AC and DC signals in order to determine this temporal variation of the center of gravity. The claimed limitations do not preclude the use of intermediate steps in order to get the final results.  Therefore, the examiner has maintained the use of the prior art Brinks, but has addressed the newly amended limitations utilizing a new prior art reference Tamura (“A system for monitoring temperature distribution in bed and its application to the assessment of body movement”) in the rejection below.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 contains the limitation “…in a case that the contents of the small body motion of the subject cannot be determined based on the information on the information on the small body motion of the subject.” It appears to be a typo and a repeated statement.
Claim 1 contains the limitation “a controller configured to.” It appears that the applicant meant for it to be “a controller configured to : “. As written, the controller is only configured to do the first limitation “obtain a temporal variation of a center of gravity position of the subject based on the detected load of the subject.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has disclosed in [0016] in the instant specification that the temperature information is thermal, and more specifically an infrared thermography device as detailed in [0022]; [0068] and [0076]. Therefore, it appears that applicant only has possession of an embodiment that captures thermal temperatures. The claims as written are broad enough to encompass many ways to achieve the limitation “a subject information detector configured to detect...a temperature information of the subject.” The applicant has not disclosed a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Please refer to MPEP 2163.05 (I)(B) for further details. Furthermore, applicant has failed to disclose that they have possession of the entire scope of the claim which includes every possible way to measure temperature or temperature information in order to determine body motion of the subject.
Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining body motion of the subject using thermal temperature information, more specifically thermal temperature distribution as detailed in [0022]; [0068] and [0076], does not reasonably provide enablement for all and any forms of temperature information.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. (A) The breadth of the claims are written such that the body motion of the subject can be determined from any temperature information, which is not true, as it requires a temperature distribution. (D) The level of one of ordinary skill in the art  would not know how body motion could be determined from temperature of the subject, especially as it is not the standard for one to take a temperature distribution of a subject, instead a singular temperature is usually taken.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a subject information detector configured to detect at least one of an image information of the subject and a temperature information of the subject,…” The examiner is unsure whether or not this limitation is written as the applicant intends. In every other instance, the limitations regarding the image information and the temperature information it is written in the alternative (image information of the subject or the temperature information of the subject). Therefore, the examiner is unsure if the applicant intended to write the first recitation of the limitation in the alternative. The examiner wanted to note the following recognition of how the limitations would be interpreted: (1) "at least one of A and B" = one of both A and B, as a minimum, so 2 'things' would be required at a minimum (2) "at least one of A or B" = either one A or one B, as a minimum, so 1 'thing' would be required at a minimum. The examiner has understood this should be a subject information detector configured to detect at least one of an image information of the subject or a temperature information of the subject,…” As they are used in the alternative throughout the rest of the claim limitations. However, the examiner notes that the prior art utilized to reject the independent claims does teach both and the limitations are mapped for both.
Claims 1 and 6 contain the limitation “contents of a (the) body motion” and “contents of the small body motion.” However, it is unclear to the examiner what is meant by the word “contents.” The instant specification doesn’t detail what exactly is required to be the “contents” of the body motions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brinks(“Contact-free measurement of heart rate, respiration, and body movements during sleep”) in view of Tamura (“A system for monitoring temperature distribution in bed and its application to the assessment of body movement”).
Regarding claim 1, Brinks discloses a bed monitoring system for monitoring a subject on a bed (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed), the system comprising: a plurality of load detectors which are to be placed in the bed or under legs of the bed and which are configured to detect a load of the subject (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed); a controller (e.g. Interface microcontroller)configured to obtain a temporal variation of a center of gravity position of the subject based on the detected load of the subject (e.g. pg. 512 Sensors the sensors monitor and measure the position of the center of gravity); obtain a body motion information based on the obtained temporal variation of the center of gravity position of the subject, the body motion information being an information on a movement of a whole or a part of the whole body of the subject different from a movement caused by a respiration of the subject (e.g. pg. 519 Acitigraphy Measurements the movements of the body are measured and influence the change in the center of gravity pg. 52 Position Measurements); and calculate a respiratory rate of the subject based on the obtained temporal variation of the center of gravity position of the subject and the obtained body motion information obtained (e.g. pg. 514-515 Signal Analysis the Respx and Respy are calculated in the signal analysis). Brinks is silent regarding a subject information detector configured to detect at least one of an image information of the subject and a temperature information of the subject, wherein the controller is further configured to: determine contents of a body motion of the subject by using both of the body motion information of the subject, and the image information of the subject or the temperature information of the subject; and determine the contents of the body motion of the subject based on the image information of the subject or the temperature information of the subject in a case that the contents of the body motion of the subject cannot be determined based on the body motion information of the subject. It should be noted the last limitation (bold and italicized above), is an optional limitation and is not required. Therefore, the examiner has shown the embodiment in which the body information can be determined based on the body motion information of the subject. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Please Refer to MPEP 2103. In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”
However, Tamura discloses a constraint free system for mobility measurement including a subject information detector configured to detect at least one of an image information of the subject (e.g. abstract; 2.5 experimental method; 3. Results 3.2 Fig 3) temperature information of the subject (e.g. abstract; 2. Method; 2.4 Estimation of body movement), wherein the controller is further configured to: determine contents of a body motion of the subject by using the video information or temperature information of the subject (e.g. 4. Discussion 4.1 Estimation algorithm 3. Results: 3.1 and 3.2; Fig 3 the system utilizes the video data in order to determine the estimate for the temperature data )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brinks to incorporate the teachings of Tamura a subject information detector configured to detect at least temperature information of the subject, wherein the controller is further configured to: determine contents of a body motion of the subject by using the temperature information of the subject and to combine that with the information of the body motion information of the subject to get a complete profile of the subject as it is well known to combine measurement techniques.
Regarding claim 3, modified Brinks discloses wherein the body motion information include an information on a large body motion of the subject and an information on a small body motion of the subject (e.g. pg. 518-519 Actigraphy Measurements the system utilizes the knowledge that the body movement is captured by both the AC and DC components wherein the DC is the larger body movements and the AC component detects very small movements), an amount of movement of the center of gravity position of the subject within a predetermined time period caused by the small body motion being smaller than an amount of movement of the center of gravity position of the subject within the predetermined time period caused by the large body motion (e.g. pg. 518-519 Actigraphy Measurements  Fig 4 and 6), and the controller is further configured to determine the information on the large body motion of the subject (e.g. pg. 520 Position Measurements the DC signals are utilized to provide information about body turns and shifts of the user) and determine the information on the small body motion of the subject (e.g. pg. 519 Actigraphy Measurements there are three different methods utilized to separate and analyze the separate raw AC and DC signals Fig 6).
Regarding claim 5, modified Brinks discloses a bed (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed); and the bed monitoring system as defined in claim 1.
Regarding claim 6, modified Brinks discloses wherein the controller is further configured to determine the contents of the small body motion of the subject based on the image information of the subject or the temperature information of the subject in a case that the contents of the small body motion of the subject cannot be determined based on the information on the information on the small body motion of the subject (e.g. Brinks pg. 518-519 Actigraphy Measurements  Fig 4 and 6 Tamura 3. Results: 3.1 and 3.2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brinks in view of Tamura as applied to claim 1 above, and further in view of Kaplan (US 2004/0225179 A1)
Regarding claim 4, modified Brinks discloses wherein the subject information detector discloses a temperature information detector configured to detect the temperature information of the subject (e.g. Tamura: abstract; 2. Method; 2.4 Estimation of body movement). Modified Brinks is silent regarding wherein the subject information detector includes an image information detector configured to detect the image information of the subject, an audio information detector configured to detect an audio information of the subject. 
However, Kaplan discloses an automated insomnia treatment system including a subject information detector includes an image information detector configured to detect the image information of the subject (e.g. [0122]; Table 3: Machine vision system to watch eyes (camera)), an audio information detector configured to detect an audio information of the subject (e.g. [0122];Table 3: monitor breathing sounds using a contact or non-contact microphone) and a temperature information of the subject (e.g. [0122]; [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brinks to incorporate the teachings of Kaplan wherein the subject information detector includes an image information detector configured to detect the image information of the subject, an audio information detector configured to detect an audio information of the subject for the purpose of utilizing other known passive monitoring modalities (e.g. Kaplan: abstract; [0122] Table 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 23, 2022
/J.F.H./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792